PER CURIAM.
We affirm appellant Curtis Slade’s conviction and sentence in all respects. We decline to accept appellee, State of Florida’s, concession of error based on Osborne v. State, 820 So.2d 1046 (Fla. 4th DCA 2002). In this case, unlike Osborne, the trial court relied upon record evidence presented to the court in the form of certified copies of convictions and “original” court files. As the trial court then stated: “I don’t know how much better a record you can get than that. I find the official court *121documents speak for themselves. And the court now declares Mr. Slade a habitual offender.”
AFFIRMED.
FARMER, C.J., and SHAHOOD, J., concur.
TAYLOR, J., concurs in part and dissents in part with opinion.